Title: To James Madison from Thomas H. Palmer, 10 March 1825
From: Palmer, Thomas H.
To: Madison, James


        
          Sir,
          Philadelphia, March 10th. 1825.
        
        Knowing that you feel an interest in whatever relates to the improvement of the rising generation, I have taken the liberty of sending you a few copies of a plan of education for a small class of young ladies, which I flatter myself will be found an improvement on the prevailing systems. Should you coincide with me in opinion, after a perusal of the “Outlines,” it wd. confer an obligation on me, if you would hand the copies sent to such of your neighbours & friends as have daughters to educate, & are able to afford the expence of sending them to a distance.
        The gentlemen to whom I refer for my character & abilities, are, no doubt, most of them known to you by reputation. Mr. Sergeant was in the Senate of the U.S. a few years ago; & Dr. Rush is the brother of our minister at London.
        My object is not the acquisition of wealth, but merely that of securing a comfortable livelihood, with an agreeable occupation. I have accordingly put my terms, although my class is so limited, as low as the boarding-schools in the city, in which the number of pupils is unlimited, namely $300 per annum.
        I have also taken the liberty of sending you “A Chart of the Constitutions of the United States,” which I compiled a few years ago, which you may possibly have seen in the “American Atlas,” as I allowed Mr. Carey to

have the use of it for that work. I am, Sir, With much respect, Your obedt. servt.
        
          Thos. H. Palmer
        
      